



Exhibit 10.20
FORM OF INDEMNIFICATION DEED
FOR OFFICERS AND DIRECTORS
THIS DEED is effective [•], between Venator Materials PLC, a public limited
company incorporated in England and Wales with company number 10747130 and the
undersigned person who is currently serving or will serve the Company as a
director or officer (“Indemnitee”).
WHEREAS, the Company intends to adopt, or has adopted, Amended and Restated
Articles of Association (as the same may be amended from time to time, the
“Articles”) which sets forth certain provisions related to the indemnification
of, and advancement of expenses to directors (among others) of the Company or
any Associated Company; and
WHEREAS, the Company and Indemnitee recognize that the interpretation of
ambiguous statutes, regulations and court opinions, and of the Articles, and the
vagaries of public policy, are too uncertain to provide the directors and
officers of the Company with adequate or reliable advance knowledge or guidance
with respect to the legal risks and potential liabilities to which they may
become personally exposed as a result of performing their duties in good faith
for the Company; and
WHEREAS, the Company and Indemnitee are aware that highly experienced and
capable persons are often reluctant to serve as directors or officers of a
company unless they are protected to the fullest extent permitted by law by
comprehensive insurance or indemnification, especially since the legal risks and
potential liabilities, and the very threat thereof, associated with lawsuits
filed against directors or officers of a company, and the resultant substantial
time spent, expense, harassment, ridicule, abuse and anxiety in defending
against such lawsuits, whether or not meritorious, bear no reasonable or logical
relationship to the amount of compensation received by the directors or officers
from the company; and
WHEREAS, after due consideration and investigation of the terms and provisions
of this Deed, the Board of Directors of the Company has determined in good faith
that this Deed is not only reasonable and prudent, but necessary to promote the
success of the Company; and
WHEREAS, the Company desires to have Indemnitee serve as a director and/or
officer of the Company, free from undue concern for unpredictable, inappropriate
or unreasonable legal risks and personal liabilities by reason of his acting in
good faith in the performance of his duty to the Company; and Indemnitee desires
to serve (provided that he is furnished the indemnity and other benefits
provided for hereinafter), in either or both of such capacities;
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:
1.
Definitions. As used in this Deed:

(a)
“Application for Relief” means an application made by Indemnitee to the court
under sections 661(3) or 661 (4) or section 1157 of the Companies Act.

(b)
“Associated Company” has the meaning given in section 256 of the Companies Act.

(c)
“Company” means Venator Materials PLC (company number 10747130) and any
Associated Company.






--------------------------------------------------------------------------------




(d)
“Companies Act” means the Companies Act 2006 as amended from time to time.

(e)
“Expenses” include, all attorneys’ fees and disbursements, accountants’ fees,
private investigation fees and disbursements, retainers, court costs, transcript
costs, fees of experts, fees and expenses of witnesses, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements, or expenses, reasonably
incurred by or for Indemnitee in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, being or preparing to be a
witness in a Proceeding or establishing Indemnitee’s right of entitlement to
indemnification for any of the foregoing.

(f)
“final” in relation to any conviction, judgment or refusal of relief, has the
meaning given in section 204(3) of the Companies Act.

(g)
“Party” or “Parties” means the Company or the Indemnitee or both as appropriate;

(h)
“Proceeding” includes any threatened, pending or completed action, suit, inquiry
or proceeding, whether brought by or in the right of the Company or otherwise
and whether of a civil, criminal, administrative, arbitrative or investigative
nature, in which Indemnitee is or will be involved as a party, as a witness or
otherwise, by reason of the fact that Indemnitee is or was a director or officer
of the Company, by reason of any action taken by him or of any inaction on his
part while acting as a director or officer or by reason of the fact that he is
or was serving at the request of the Company as a director, officer, trustee,
employee or agent of another company, partnership, joint venture, trust, limited
liability company or other enterprise including any predecessor, subsidiary of
affiliated entity of the Company; in each case whether or not he is acting or
serving in any such capacity at the time any liability or expense is incurred
for which indemnification or reimbursement can be provided under this Deed;
provided, however, that any such action, suit or proceeding which is brought by
Indemnitee or any person or entity on behalf of or in the right of Indemnitee
against the Company or directors or officers of the Company, shall not be deemed
a Proceeding without prior approval by a majority of the Board of Directors of
the Company.

(i)
“Liabilities” include, without limitation any judgments, fines and penalties
against Indemnitee in connection with a Proceeding and amounts paid by
Indemnitee in settlement of a Proceeding.

(j)
“Restricted Proceeding” means any (1) criminal Proceedings, (1) Proceedings
brought by the Company and (1) Application for Relief.

(k)
“Stock Exchange” means any stock exchange upon which securities issued by the
Company (or depositary receipts representing such securities) are listed;

(l)
“substantiating documentation” shall mean copies of bills or invoices for costs
incurred by or for Indemnitee, or copies of court or agency orders or decrees or
settlement agreements, as the case may be, accompanied by a sworn statement from
Indemnitee that such bills, invoices, court or agency orders or decrees or
settlement agreements, represent costs or liabilities meeting the definition of
Liabilities or Expenses.

(m)
References to Indemnitee’s being or acting as “a director or officer of the
Company” or “serving at the request of the Company as a director, officer,
trustee, employee or agent of



2

--------------------------------------------------------------------------------




another corporation, partnership, joint venture, trust, limited liability
company or other enterprise” shall include in each case service to or actions
taken while a director, officer, trustee, employee or agent of any subsidiary or
predecessor of the Company.
(n)
“he” and “his” have been used for convenience and mean “she” and “her” if
Indemnitee is a female.

2.
Agreement to Serve. Indemnitee agrees to serve as a director and/or officer of
the Company, at the will of the Company or under separate contract, if such
exists, for so long as Indemnitee is duly elected or appointed and qualified in
accordance with the provisions of the Articles and, in the case of officers, the
Board of Directors’ appointment, or until such time as Indemnitee tenders his
resignation in writing or is removed.

3.
Indemnity of Director or Officer; D&O Insurance.

(a)
To Fullest Extent Permitted. The Company shall indemnify and hold harmless
Indemnitee against Liabilities and Expenses to the fullest extent authorized or
permitted by law (including the applicable provisions of the Companies Act) and
without prejudice to any other indemnity to which the Indemnitee may otherwise
be entitled. The phrase “to the fullest extent permitted by law” shall include
(1) to the fullest extent permitted by any provision of the Companies Act that
authorizes or permits additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the Companies Act
and (1) to the fullest extent authorized or permitted by any amendments to or
replacements of the Companies Act adopted after the date of this Deed that
increase the extent to which a company may indemnify its directors and officers.
Any amendment, alteration or repeal of the Companies Act that adversely affects
any right of Indemnitee shall be prospective only and shall not limit or
eliminate any such right with respect to any Proceeding involving any occurrence
or alleged occurrence that took place prior to such amendment or repeal.

(b)
In Third Party Proceedings. The Company further agrees to indemnify and hold
harmless Indemnitee in accordance with this Section 3(b) against Liabilities and
Expenses incurred in connection with any Proceeding, other than a Proceeding by
or in the right of the Company, but only if Indemnitee acted in good faith and,
in the case of conduct in his official capacity, in a manner he reasonably
believed to be in the best interests of the Company and, in all other cases, not
opposed to the best interests of the Company and with respect to any criminal
proceeding, Indemnitee had no reasonable cause to believe that his conduct was
unlawful. The termination of any Proceeding by judgment, order of the court,
settlement, conviction or upon a plea of nolo contendere, or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interest of the Company, and with respect to any criminal Proceeding,
that Indemnitee had reasonable cause to believe that his conduct was unlawful.

(c)
In Proceedings By The Company. The Company hereby further agrees to indemnify
and hold harmless Indemnitee in accordance with the provisions of this Section
3(c) against Expenses incurred in connection with any Proceeding by or in the
right of the Company except that no indemnification shall be made under this
Section 3(c) in respect of any such Proceeding if final judgement is given
against the Indemnitee unless, and then only to the extent that, the court shall
determine upon an Application for Relief that, despite the



3

--------------------------------------------------------------------------------




adjudication of liability but in view of all the circumstances of the case, the
Indemnitee acted honestly and reasonably and ought fairly to be relieved from
liability.
(d)
D&O Insurance. The Company shall at its cost purchase and maintain Directors’
and Officers’ Liability Insurance (“D&O Insurance”) to insure Indemnitee
(commonly referred to as “Side A” coverage) for any Liabilities and Expenses
arising out of facts or events that occurred while Indemnitee was a director
and/or officer of the Company to the extent that such insurance can be obtained
at such cost and on such terms as are reasonable and do not exceed 200% of the
annual cost of the D&O Insurance in place for the year in which this Deed is
entered into. The Company shall for a period of six years after Indemnitee
ceases to be a director or officer of the Company purchase and maintain D&O
Insurance to insure Indemnitee and Indemnitee’s personal representatives/estate
in respect of Indemnitee’s appointment as a director or officer of the Company
to the extent that such insurance can be obtained at such cost and on such terms
as are reasonable and do not exceed 200% of the annual cost of the D&O Insurance
in place for the year in which this Deed is entered into. In the event that the
aggregate premium for the insurance required by this Section 3(d) exceeds the
maximum amount provided, the Company shall purchase as much coverage as is
reasonably obtainable for such maximum amount. The Company shall not be in
breach of its obligations under this Section 3(b) where its inability to
purchase and maintain D&O Insurance to insure Indemnitee is attributable to a
failure by Indemnitee to comply with Indemnitee’s obligations to the insurers.
The Company shall ensure that Indemnitee is provided at all times with a copy of
the Company’ current D&O Insurance policy, to the extent it relates to
Indemnitee, or with a summary of the terms of the Company’s current D&O
Insurance policy, to the said extent.

4.
Contribution. If the indemnification provided under Section 3 is unavailable by
reason of a court decision, based on grounds other than any of those set forth
in Section 15, then, in respect of any Proceeding in which the Company is
jointly liable with Indemnitee, the Company shall contribute to the amount of
Liabilities and Expenses actually and reasonably incurred and paid or payable by
Indemnitee in such proportion as the Company reasonably and in good faith
determines is appropriate to reflect the relative benefits received by the
Company on one hand and Indemnitee on the other from the transaction from which
such Proceeding arose and the relative fault of the Company on the one hand and
of Indemnitee on the other in connection with the events that resulted in such
Liabilities and Expenses as well as any other relevant equitable considerations.
The relative fault of the Company on the one hand and of Indemnitee on the other
shall be determined by reference to, among other things, the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
the circumstances resulting in such Liabilities and Expenses. The Company agrees
that it would not be just and equitable if contribution pursuant to this Section
4 were determined by pro rata allocation or any other method of allocation that
does not take into account of the foregoing equitable considerations.

5.
Choice of Counsel. If Indemnitee is not an officer of the Company, he, together
with the other directors who are not officers of the Company (the “Outside
Directors”), shall be entitled to employ, and be reimbursed for the fees and
disbursements of, counsel separate from that chosen by Indemnitees who are
officers of the Company. The principal counsel for Outside Directors (“Principal
Counsel”) shall be determined by majority vote of the Outside Directors, and the
Principal Counsel for the Indemnitees who are not Outside Directors (“Separate
Counsel”) shall be determined by majority vote of such Indemnitees, in each case
subject to the consent of the Company (not to be unreasonably withheld or
delayed). The obligation of the Company to reimburse Indemnitee for the



4

--------------------------------------------------------------------------------




fees and disbursements of counsel hereunder shall not extend to the fees and
disbursements of any counsel employed by Indemnitee other than Principal Counsel
or Separate Counsel, as the case may be, except that Indemnitee shall have the
right to employ Indemnitee’s own counsel in any such Proceeding at Indemnitee’s
expense; and the reasonable fees and expenses of Indemnitee’s counsel shall be
at the expense of the Company if (A) the employment of counsel by Indemnitee has
been previously authorized by the Company, (B) Indemnitee has concluded in good
faith that there may be a conflict of interest between the Company and
Indemnitee or between Indemnitee and any other persons represented by the same
counsel, in the conduct of any such defense, or (C) the Company, in fact, shall
not have employed counsel to assume the defense of such Proceeding unless
Indemnitee has interests that are different from those of the other Indemnitees
or defenses available to him that are in addition to or different from those of
the other Indemnitees such that Principal Counsel or Separate Counsel, as the
case may be, would have an actual or potential conflict of interest in
representing Indemnitee.
6.
Advances of Expenses. Expenses incurred by Indemnitee shall be paid by the
Company in advance of the final disposition of the Proceeding, and within 20
calendar days after receipt of Indemnitee’s written request accompanied by
substantiating documentation and Indemnitee’s (x) written affirmation that he
has met the standard of conduct for indemnification and (y) written undertaking
to repay such amount to the extent it is ultimately determined that Indemnitee
is not entitled to indemnification. No interest shall accrue on the advances. No
objections based on or involving the question whether such charges meet the
definition of “Expenses,” including any question regarding the reasonableness of
such Expenses, shall be grounds for failure to advance to such Indemnitee, or to
reimburse such Indemnitee for, the amount claimed within the 20-day period
referenced in the first sentence of this Section 6, and the undertaking of
Indemnitee set forth in Section 8 hereof to repay any such amount to the extent
it is ultimately determined that Indemnitee is not entitled to indemnification
shall be deemed to include an undertaking to repay any such amounts determined
not to have met such definition.

7.
Right to Indemnification or Advancement of Expenses Upon Application; Procedure
Upon Application.

(a)
Any indemnification under this Deed shall be made no later than 60 days after
receipt by the Company of the written request of Indemnitee, accompanied by
substantiating documentation, unless a determination is made within said 60-day
period by (1) the Board of Directors by a majority vote of a quorum consisting
of directors who are not or were not parties to the relevant Proceeding, (1) a
committee of the Board of Directors designated by majority vote of the Board of
Directors, even though less than a quorum or (1) if there are no such directors,
or if such directors so direct, independent legal counsel in a written opinion
that Indemnitee has not met the applicable standards for indemnification set
forth in this Deed.

(b)
The right to indemnification or advances as provided by this Deed shall be
enforceable by Indemnitee in any court of competent jurisdiction. The burden of
proving that indemnification or advancement of Expenses is not appropriate shall
be on the Company. Neither the failure of the Company (including its Board of
Directors, any committee thereof, or independent legal counsel) to have made a
determination prior to the commencement of such action that indemnification is
proper in the circumstances because Indemnitee has met the applicable standards
of conduct, nor an actual determination by the Company (including its Board of
Directors, any committee thereof or independent legal counsel) that Indemnitee



5

--------------------------------------------------------------------------------




has not met such applicable standard of conduct, shall be a defense to the
action or create a presumption that Indemnitee has not met the applicable
standard of conduct.
(c)
The Company shall to the fullest extent permitted by applicable law be precluded
from asserting in any Proceeding that the provisions of this Deed are not valid,
binding and enforceable or that there is insufficient consideration for this
Deed.

(d)
Promptly after receipt of a notice of a Proceeding pursuant to Section 8(b) of
this Deed, the Company shall give notice of the commencement of any such
Proceeding to the insurers under any D&O Insurance in accordance with the
procedures set forth in the policies. Thereafter, the Company shall take all
reasonable action to cause such insurers to pay, on behalf of the Indemnitee,
all amounts payable as a result of such Proceeding in accordance with the terms
of such policies.

8.
Undertaking by Indemnitee.

(a)
Indemnitee undertakes and promises to repay to the Company for all advances of
Expenses pursuant to Section 6 hereof, (1) in respect of particular Restricted
Proceedings if, in respect of those Proceedings (as applicable): (x) Indemnitee
is convicted, (y) judgement is given against Indemnitee’ or (z) the court
refuses to grant Indemnitee relief on an Application for Relief, and (1) in
respect of all other Proceedings, to the extent that it is finally determined
that Indemnitee is not entitled to indemnification under this Deed. Any
repayment required by clause (i) of this subsection shall be made no later than
the date when the conviction, judgement or the refusal of relief (as applicable)
becomes final and any repayment otherwise required shall be made no later than
30 days after notice to Indemnitee of the final determination described in
clause (ii).

(b)
Indemnitee shall give the Company notice in writing as soon as practicable (and
in no event later than 5 business days following Indemnitee’s becoming aware) of
any Proceeding in respect of which Indemnitee intends to seek indemnification or
advancement of Expenses hereunder. Notice to the Company shall be directed to
the General Counsel of the Company (or if there is no such position, the chief
executive officer) and given in accordance with Section 18(e) of this Deed.
Subject to Section 12 of this Deed, the delay or omission by Indemnitee to so
notify the Company shall not relieve the Company from any liability that it may
have to Indemnitee hereunder or otherwise

9.
Rights Hereunder Not Exclusive. The rights to indemnification and to advancement
of Expenses provided by this Deed shall not be deemed exclusive of limit or be
limited by any other rights to which Indemnitee may be entitled under the
Articles, applicable law, any D&O Insurance, any agreement, any shareholder vote
or otherwise, both as to action in his official capacity and as to action in
another capacity while holding such office; provided, that this Deed supersedes
all prior written indemnification agreements between the Company and Indemnitee
with respect to the subject matter hereof; provided, that Indemnitee shall
reimburse the Company for amounts paid to him pursuant to such other rights to
the extent such payments duplicate any payments received pursuant to this Deed.

10.
Continuation of Indemnity. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is a director or
officer of the Company (or is or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust, limited liability company or other enterprise) and shall
continue



6

--------------------------------------------------------------------------------




thereafter so long as Indemnitee shall be subject to any possible Proceeding
(notwithstanding the fact that Indemnitee has ceased to serve the Company).
11.
Partial Indemnification. If Indemnitee is entitled under any provision of this
Deed to indemnification by the Company or to receive advancement by the Company
in each case for, some portion of, Expenses, but not, however, for the total
amount thereof, the Company shall nevertheless indemnify Indemnitee, and to the
extent applicable advancement of Expenses, for the portion of such Expenses to
which Indemnitee is entitled.

12.
Settlements. The Company shall not be liable to indemnify Indemnitee under this
Deed for any amounts paid in settlement of any Proceedings effected without the
Company’s written consent. The Company shall not settle any Proceedings in any
manner which would impose any penalty or limitation on Indemnitee without
Indemnitee’s written consent. Neither the Company nor Indemnitee shall
unreasonably withhold or delay their consent to any proposed settlement. The
Company shall not be liable to indemnify Indemnitee under this Deed with regard
to any judicial award if the Company was not given a reasonable and timely
opportunity, at its expense, to participate in the defense of such action.

13.
Acknowledgements.

(a)
Company Acknowledgment. The Company expressly confirms and agrees that it has
entered into this Deed and assumed the obligations imposed on the Company hereby
in order to induce Indemnitee to serve or to continue to serve as a director or
officer of the Company, and acknowledges that Indemnitee is relying upon this
Deed in agreeing to serve or in continuing to serve as a director or officer of
the Company.

(b)
Mutual Acknowledgment. Both the Company and Indemnitee acknowledge that in
certain instances, applicable law or public policy may prohibit the Company from
indemnifying its directors and officers under this Deed or otherwise. For
example, the Company and Indemnitee acknowledge that the United States
Securities and Exchange Commission (the “SEC”) has taken the position that
indemnification is not permissible for liabilities arising under certain United
States federal securities laws, and federal legislation prohibits
indemnification for certain ERISA violations. Indemnitee understands and
acknowledges that the Company has undertaken or may be required in the future to
undertake with the SEC to submit the question of indemnification to a court in
certain circumstances for a determination of the Company’s right under public
policy to indemnify Indemnitee.

14.
Enforcement. In the event Indemnitee is required to bring any action or other
proceeding to enforce rights or to collect moneys due under this Deed and is
successful in such action, the Company shall reimburse Indemnitee for all of
Indemnitee’s Expenses in bringing and pursuing such action.

15.
Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Deed:

(a)
No Entitlement to Indemnification. To indemnify Indemnitee for any Expenses
incurred by Indemnitee with respect to any action instituted by Indemnitee to
enforce or interpret this Deed, if a court of competent jurisdiction determines
that Indemnitee was not entitled to indemnification hereunder;



7

--------------------------------------------------------------------------------




(b)
Insured Claims. To indemnify Indemnitee for Expenses or Liabilities of any type
whatsoever (including, but not limited to, judgments, fines, ERISA excise taxes
or penalties, and amounts paid in settlement) to the extent such Expenses or
Liabilities have been paid directly to Indemnitee by an insurance carrier under
any insurance policy maintained by the Company;

(c)
Remuneration in Violation of Law. To indemnify Indemnitee in respect of
remuneration paid to Indemnitee if it shall be determined by a final judgment or
other final adjudication that such remuneration was in violation of law;

(d)
Indemnification Unlawful. To indemnify Indemnitee if prohibited by the Companies
Act or otherwise by law or a final decision by a court having jurisdiction in
the matter shall determine that such indemnification is not lawful;

(e)
Fines. To indemnify Indemnitee for any fines imposed on Indemnitee in any
criminal proceeding or amounts payable by Indemnitee to a regulatory authority
or Stock Exchange as a penalty in respect of non-compliance with any requirement
of a regulatory nature, provided, however, that this clause (e) shall not limit
the Company’s obligation to pay to Indemnitee such amounts as are required to
meet Expenses of Indemnitee in defending himself in an investigation or against
any action proposed to be taken by a regulatory authority or Stock Exchange;

(f)
Misconduct, Etc. To indemnify Indemnitee on account of Indemnitee’s conduct
which is finally adjudged to have been knowingly fraudulent or deliberately
dishonest or to constitute intentional misconduct, a knowing violation of law,
or a transaction from which Indemnitee derived an improper personal benefit;

(g)
Claims under Sarbanes-Oxley Act of 2002. To indemnify Indemnitee for any
reimbursement of the Company by Indemnitee of any bonus or other incentive-based
or equity-based compensation or of any profits realized by Indemnitee from the
sale of securities of the Company, as required in each case under the Securities
Exchange Act of 1934, as amended (including any such reimbursements that arise
from an accounting restatement of the Company pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002, or the payment to the Company of profits arising
from the purchase and sale by Indemnitee of securities in violation of Section
306 of the Sarbanes-Oxley Act of 2002.

(h)
Breach of Duty. To indemnify Indemnitee on account of Indemnitee’s conduct which
is the subject of any Proceeding brought by the Company and approved by a
majority of the Board of Directors which alleges willful misappropriation of
corporate assets by Indemnitee, disclosure of confidential information in
violation of Indemnitee’s fiduciary or contractual obligations to the Company,
or any other willful and deliberate breach in bad faith of Indemnitee’s duty to
the Company or its shareholders;

(i)
Claims Under Section 16(b). To indemnify Indemnitee for Expenses or the payment
of profits arising from the purchase and sale by Indemnitee of securities in
violation of Section 16(b) of the Securities Exchange Act of 1934, as amended,
or any similar successor statute;

(j)
Taxation. To indemnify Indemnitee for any Liabilities or Expenses relating to
any taxation or national insurance payable by Indemnitee in connection with his
remuneration or other benefits from the Company; or



8

--------------------------------------------------------------------------------




(k)
Restricted Proceedings. To indemnify Indemnitee for any Liabilities or Expenses
related to any Restricted Proceedings in which (1) Indemnitee is convicted; (1)
judgement is given against Indemnitee; or (1) the court refuses to grant
Indemnitee relief on the application.

16.    Severability. If any provision of this Deed shall be held to be invalid,
illegal or unenforceable: the validity, legality and enforceability of the
remaining provisions of this Deed shall not be in any way affected or impaired
thereby, and to the fullest extent possible, the provisions of this Deed shall
be construed so as to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable. Each section of this Deed is a separate and
independent portion of this Deed. If the indemnification to which Indemnitee is
entitled with respect to any aspect of any claim varies between two or more
sections of this Deed, that section providing the most comprehensive
indemnification shall apply.
17.    Duties; No Construction as Service Agreement. This indemnity shall not
modify or waive any of the duties which Indemnitee owes as a director or officer
as a matter of law or under the rules of any relevant Stock Exchange or other
regulatory body. Nothing contained in this Deed shall be construed as giving
Indemnitee any right to remain in the employ of the Company or any of its
subsidiaries, if Indemnitee currently serves as an officer of the Company to
serve in such capacity, or if Indemnitee currently serves as a director of the
Company to be renominated or continue to serve as a director of the Company.
This Deed shall not be deemed an employment or service agreement between the
Company (or any of its subsidiaries) and Indemnitee. Indemnitee specifically
acknowledges that his service to the Company or any of its subsidiaries is at
will and the Indemnitee may be discharged at any time for any reason, with or
without cause, subject to payment of any required amounts pursuant to a written
employment or service agreement between Indemnitee and the Company (or any of
its subsidiaries), or other written agreement, plan or arrangement adopted by
the Board of Directors or, with respect to an Indemnitee’s service as a director
or officer of the Company, by the Articles or Companies Act.
18.
Miscellaneous.

(a)
Governing Law. This Deed and all acts and transactions pursuant hereto and the
rights and obligations of the Parties shall be construed and interpreted in
accordance with and governed by the laws of England and Wales and the Parties
hereto submit irrevocably to the nonexclusive jurisdiction of the Courts of
England for resolution of any dispute arising hereunder.

(b)
Entire Agreement; Modifications; Enforcement of Rights. This Deed represents the
entire understanding, and constitutes the whole agreement, in relation to its
subject matter and supersedes any previous agreement between the Parties with
respect thereto and, without prejudice to the generality of the foregoing,
excludes any warranty, condition or other undertaking implied at law or by
custom, usage or course of dealing. No modification of or amendment to this
Deed, nor any waiver of any rights under this Deed, shall be effective unless in
writing signed by the Parties to this Deed except that the Company may amend the
terms of this Deed without consent of the Indemnitee after giving Indemnitee 60
days’ notice of such proposed amendment. No amendment effected without the
Indemnitees’ consent shall affect the rights of the Indemnitee hereunder in
respect of any Proceeding arising out of act, omission or event occurring before
any such amendment is made or alter the obligation of the Company set forth in
the second sentence of Section 3(d). The failure by either Party to enforce any
right, power or remedy under this Deed shall not be construed as a waiver of any
right, power or remedy of such Party. A single or partial exercise of any



9

--------------------------------------------------------------------------------




right, power or remedy does not preclude any other or further exercise of that
or any other right, power or remedy.

Construction. This Deed is the result of negotiations between and has been
reviewed by each of the Parties hereto and their respective counsel, if any;
accordingly, this Deed shall be deemed to be the product of all of the Parties
hereto, and no ambiguity shall be construed in favor of or against any one of
the Parties hereto. Section headings are not to be considered part of this Deed,
are solely for convenience of reference, and shall not affect the meaning or
interpretation of this Deed. For the purposes of this Deed, (1) words in the
singular shall be held to include the plural and vice versa; (1) the terms
“hereof,” “herein,” “hereunder”, and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Deed as a whole
and not to any particular provision of this Deed, and Section references are to
the Sections to this Deed unless otherwise specified; (1) the word “including”
and words of similar import when used in this Deed shall mean “including,
without limitation,” unless otherwise specified; and (1) the word “or” shall not
be exclusive.
(c)
Assignment; Third Party Rights. This Deed shall not be assignable by either
Party without the consent of the other. This Deed is made for the benefit of
Indemnitee and shall inure for the benefit of the successors, personal
representatives, heirs and estate of Indemnitee. Subject to the preceding
sentence, no term of this Deed is enforceable under the Contracts (Rights of
Third Parties) Act 1999 by a person who is not Party.

(d)
Inspection. The Indemnitee acknowledges and accepts that a copy of this Deed as
varied from time to time will be available for inspection at the registered
office of the Company by any shareholder of the Company in accordance with the
provisions of the Companies Act, and may further be disclosed in whole in part
to such persons as the Company determines in its absolute discretion including,
without limitation, in the accounts of the Company.

(e)
Notices. All notices, demands or other communications to be given or delivered
under or by reason of the provisions of this Deed shall be in writing and shall
be deemed to have been given (1) when delivered personally to the recipient, (1)
when sent to the recipient by telecopy (receipt electronically confirmed by
sender’s telecopy machine) if during normal business hours of the recipient,
otherwise on the next business day, (1) one business day after the date when
sent to the recipient by reputable overnight courier service (charges prepaid),
or (1) five business days after the date when mailed to the recipient by
certified or registered mail, return receipt requested and postage prepaid. Such
notices, demands and other communications shall be sent to the Parties at the
addresses indicated on the signature page hereto, or to such other address as
any Party may, from time to time, designate in writing delivered pursuant to the
terms of this Section 18(e).

(f)
Counterparts. This Deed may be executed in two or more counterparts, each of
which shall be deemed an original and all of which together shall constitute one
instrument.

(g)
Successors and Assigns. This Deed shall be binding upon the Company and its
successors and permitted assigns and shall inure to the benefit of Indemnitee
and Indemnitee’s heirs, legal representatives and assigns. The Company shall
require and cause any successor (whether direct or indirect, and whether by
purchase, merger, consolidation or otherwise) to all, substantially all, or a
substantial part, of the business or assets of the Company, by written agreement
in form and substance satisfactory to Indemnitee, expressly to assume



10

--------------------------------------------------------------------------------




and agree to perform this Deed in the same manner and to the same extent that
the Company would be required to perform if no such succession had taken place.
(h)
Subrogation. In the event of payment under this Deed, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all documents required and shall do all acts that
may be necessary to secure such rights and to enable the Company to effectively
bring suit to enforce such rights.





11
[Balance of page intentionally left blank; signature page follows]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this document as a deed on
and as of the day and year first above written.
VENTATOR MATERIALS PLC






By:        
Name:        
Title:        


Address:
Venator Materials PLC
Titanium House, Hanzard Drive, Wynyard Park,
Stockton-On-Tees, TS22 5FD, United Kingdom    


Facsimile: 00 44 (0)1740 608241




Witness:     
Name:        
Address:        




INDEMNITEE:


    
[Name]


Address:
[Name]
c/o Venator Materials     PLC
Titanium House, Hanzard Drive, Wynyard Park,
Stockton-On-Tees, TS22 5FD, United Kingdom    
    
Facsimile: 00 44 (0)1740 608241


Witness:     
Name:        
Address:        






[Signature Page to Indemnification Deed]